Citation Nr: 1221549	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  03-20 385	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected psychophysiological musculoskeletal reaction, to include tremors of the neck and head, currently rated as 10 percent disabling from November 19, 2001, 30 percent disabling from March 10, 2006, and 50 percent disabling from February 10, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission (TVC)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) from a March 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a noncompensable (zero percent) rating for the Veteran's service-connected psychophysiological musculoskeletal reaction, to include tremors of the neck and head.  

In November 2005, the Veteran appeared at a Travel Board hearing where he provided testimony before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

FINDING OF FACT

On March 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he is satisfied with the partial grant of benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for service-connected psychophysiological musculoskeletal reaction, to include tremors of the neck and head, currently rated as 10 percent disabling from November 19, 2001, 30 percent disabling from March 10, 2006, and 50 percent disabling from February 10, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In July 2003, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of entitlement to a compensable disability rating for psychophysiological musculoskeletal reaction, neck and head, as identified in the June 2003 Statement of the Case.  In August 2006, the Board remanded the case for additional development.  In January 2008, the RO increased the evaluation for this disorder to 10 percent from November 19, 2001.  In May 2009, the Board remanded the case and directed the RO to issue an appropriate Supplemental Statement of the Case (SSOC), which was issued by the RO in May 2010.  In September 2010, the Board again remanded the issue for further evidentiary development, to include a VA examination.  While in remand status, a March 2012 rating decision granted a 30 percent evaluation effective March 10, 2006 and a 50 percent evaluation effective February 10, 2010.  The actions taken in the March 2012 rating decision were also reflected in a SSOC issued on March 14, 2012.  This SSOC, at the end of the reasons and bases section, included the following:

This decision represents a partial grant of the benefits sought on appeal for this issue.  As you were not awarded the maximum benefit provided by the rating schedule, your claim is still considered to be in appellate status and further processing will continue unless you advise us that you are now satisfied with this decision.

On March 27, 2012, VA received a VA Form 21-4138, Statement in Support of Claim, that was signed and dated by the Veteran.  On this form, the Veteran stated, "In response to the SSOC dated 3-14-2012.  I am satisfied with the partial grant of benefits on appeal-psychophysiological musculoskeletal reaction, neck and head-tremor-at 30% from March 10, 2006 and 50% from Frebruary [sic] 10, 2010."  The Veteran simultaneously submitted a "SSOC Notice Response" form.  He wrote a "X" beside the preprinted line stating, "I have no other information or evidence to submit.  Please return my case to the Board of Veterans' Appeals for further appellate consideration as soon as possible."  Additionally, the statement in support and SSOC Notice Response forms each are stamped by his accredited representative, TVC.  TVC did not add any comments to these forms.  

Based on the above and viewing the record in total, the Board finds that the Veteran is satisfied with the partial grant of benefits as reflected in the March 2012 SSOC.  The March 2012 SSOC explicitly notified the Veteran that his claim would still be in appellate status unless he advised VA that he was satisfied with the decision.  In the March 2012 VA Form 21-4138, the Veteran specifically referenced the March 2012 SSOC and responded, in kind, that he was satisfied with the partial grant of benefits.  Accordingly, the Board does not have jurisdiction over the issue of entitlement to an increased rating for service-connected psychophysiological musculoskeletal reaction, to include tremors of the neck and head, currently rated as 10 percent disabling from November 19, 2001, 30 percent disabling from March 10, 2006, and 50 percent disabling from February 10, 2010, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an increased rating for service-connected psychophysiological musculoskeletal reaction, to include tremors of the neck and head, currently rated as 10 percent disabling from November 19, 2001, 
30 percent disabling from March 10, 2006, and 50 percent disabling from February 10, 2010, is dismissed without prejudice.



		
Laura H. Eskenazi
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


